Citation Nr: 0947912	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of cervical discectomy with radiculopathy of the 
upper right extremity.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tremors of the lower extremities.

3.  Entitlement to service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J.O.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to December 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2009, the Veteran testified at a Board hearing; the 
transcript is of record.  Following his hearing, the Veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration.  38 C.F.R. § 20.1304 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for residuals 
of a cervical discectomy with radiculopathy of the upper 
right extremity, on the merits; entitlement to service 
connection for frostbite of the feet; and, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for tremors of the lower 
extremities, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any further action is required on his part.






FINDINGS OF FACT

1.  A September 2004 Board decision denied the Veteran's 
claim to reopen entitlement to service connection for 
residuals of a cervical discectomy with radiculopathy of the 
upper right extremity.

2.  In January 2005, the Veteran filed a claim to reopen 
entitlement to service connection for residuals of a cervical 
discectomy with radiculopathy of the upper right extremity.  

3.  Additional evidence received since the Board's September 
2004 decision with regard to the claim of service connection 
for cervical discectomy with radiculopathy of the upper right 
extremity disability is new to the record, relates to 
unestablished facts necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's September 2004 decision which denied the 
claim to reopen entitlement to service connection for 
residuals of cervical discectomy with radiculopathy of the 
upper right extremity is final.  38 U.S.C.A. § 7104 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a cervical 
discectomy with radiculopathy of the upper right extremity.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection for residuals of 
cervical discectomy with radiculopathy of the upper right 
extremity, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to the 
merits of such issue and other issues in appellate status 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

Criteria & Analysis

Even if the RO determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection was received in January 2005, and the regulation 
applicable to his appeal provides that new and material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a September 2004 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for residuals of cervical 
discectomy with radiculopathy of the upper right extremity.  
The Board considered private medical records revealing a 
cervical discectomy in April 1971.  The Veteran's testimony 
from a personal hearing, and other lay evidence was also 
considered.  It was stated by the Board that the additional 
evidence did not relate to unestablished facts or provide a 
medical nexus or relationship between a claimed service 
injury and the Veteran's cervical spine disability.  The 
Board decision became final and is the last disallowance of 
the claim.  Id. 

The Veteran has again petitioned to reopen his claim as 
construed in a January 2005 statement that was received at 
the RO.  Among the additional evidence received since the 
September 2004 final denial by the Board is an October 2004 
statement from a private physician.  The physician opined 
that the Veteran suffered from chronic back pain that could 
be caused by an injury sustained in service.  The private 
physician's statement is not specific concerning the area of 
the back involved, and there is no indication that the 
Veteran's records were considered by the physician.  However, 
it is important to note that the threshold to reopen claims 
is minimal.  Further, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

The Board concludes that the additional evidence received 
since the Board's September 2005 decision is new in that it 
has not been submitted to VA before and, thus, never 
considered.  It is neither cumulative nor redundant of 
evidence already on file.  And of equal or even greater 
significance, this additional evidence also is material 
because it plausibly relates to an unestablished fact 
necessary to substantiate his claim.

Accordingly, inasmuch as there is new and material evidence, 
the claim of service connection for residuals of cervical 
discectomy with radiculopathy of the upper right extremity is 
reopened.  To this extent, but this extent only, the appeal 
is granted.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of cervical 
discectomy with radiculopathy of the upper right extremity.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

Cervical discectomy

The claim of service connection for residuals of cervical 
discectomy with radiculopathy of the upper right extremity 
has been reopened by the Board.  As reported above, the 
record includes an October 2004 handwritten statement from a 
private physician with Simon Williamson Clinic.  Such 
statement plausibly relates the Veteran's chronic back pain 
to his military service.  In light of the October 2004 
opinion from the private physician, the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of his claimed residuals of cervical discectomy.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Frostbite of feet

With regard to the claim of service connection for frostbite 
of the feet, the Veteran's service treatment records are 
missing, but for his December 1948 separation examination.  
Such examination report reveals no pertinent findings.  The 
Veteran's DD Form 214, however, does reflect that he served 
in at least one reasonably considered extreme weather 
environment, Alaska.  Likewise, the clinical data includes 
private medical records dated in August 2009 that reveal the 
Veteran received treatment for arterial occlusion and 
peripheral circulation symptoms associated with frostbite, 
and a reported history of frostbite related to his military 
service.  Coupled with the Veteran's lay statements of cold 
exposure during service, the Board has determined that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed frostbite of feet.  Id.  

Tremors of lower extremities

The Board notes that the remaining issue on appeal is that of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tremors of 
the lower extremities.  At the Board hearing, the Veteran 
testified that his tremors of the lower extremities are due 
to his frostbite of the feet.  The Board notes that at the 
time of the September 2004 Board decision, the Veteran had 
claimed that his tremors of the lower extremities was due to 
his residuals of cervical discectomy.  In light of the fact 
that the Board has ordered further development of the issues 
of entitlement to service connection for frostbite of the 
feet and residuals of cervical radiculopathy, in the form of 
VA examinations, the Board will defer a determination as to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tremors of 
the lower extremities.  

In light of this matter being remanded for further 
development, the RO is also instructed to ensure that proper 
notice has been issued pursuant to Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
an appropriate VCAA letter as to whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
tremors of the lower extremities, and 
entitlement to service connection for 
residuals of cervical discectomy with 
radiculopathy of the upper right 
extremity and entitlement to service 
connection for frostbite of the feet.  
This letter should advise the Veteran of 
the evidence necessary to reopen his 
claim of service connection for tremors 
of the lower extremities, and 
substantiate his service connection 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
With regard to the claim to reopen, the 
RO should take appropriate action to 
comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include informing him 
of evidence and information that is 
necessary to reopen the issue on appeal 
and also informing him of the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim of entitlement to 
service connection.  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any residuals 
of cervical discectomy with radiculopathy 
of the upper right extremity.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All appropriate testing 
should be performed.  For each cervical 
disability identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that it had 
its clinical onset in service or is 
otherwise related to service.  The 
examiner should also provide an opinion 
as to whether the Veteran's tremors of 
the lower extremities are caused by any 
cervical disability.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the December 
1948 separation examination, and October 
2004 private opinion of record.  

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any residuals 
of frostbite of feet.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
make a determination as to whether the 
Veteran has residuals of frostbite of 
feet, and should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any residuals of frostbite of feet 
had its clinical onset in service or is 
otherwise related to service.  The 
examiner should also provide an opinion 
as to whether the Veteran's tremors of 
the lower extremities are caused by any 
residuals of frostbite of feet.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the December 
1948 separation examination, service 
personnel records reflecting service in 
Alaska, and August 2009 medical evidence 
(reflecting treatment for arterial 
occlusion and peripheral circulation 
symptoms associated with frostbite).  

4.  After completion of the above, the RO 
should determine if any of the benefits 
sought are warranted.  The Veteran should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


